Citation Nr: 1341820	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-02 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center 
in Murfreesboro, Tennessee



THE ISSUE

Entitlement to repayment of unauthorized, non-VA medical expenses incurred beginning on January 17, 2010 through February 11, 2010.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 Administrative Decision of the VA Medical Center in Murfreesboro, Tennessee.

The Veteran necessitated hospitalization from January 15, 2010 through February 11, 2010, for treatment and surgery related to myocardial infarction.  In the March 2010 decision, the VA Medical Center allowed reimbursement for treatment on January 15-16, 2010, but denied reimbursement for the remaining hospitalization.


REMAND

This appeal must be remanded to obtain a medical opinion, and to obtain certain records.  

According to records in the claims file, the Veteran obtained treatment at the Cookeville Regional Medical Center (CRMC) from January 15, 2010 through February 11, 2010.  He presented to the Emergency Room with symptoms of an acute myocardial infarction, and subsequently underwent coronary artery bypass surgery.  

Following surgery on January 21, 2010, the Veteran's postoperative course was complicated by atrial fibrillation and right chest pneumonia, requiring hospitalization in the intensive care unit.  Per the April 2010 Letter of Necessity from CRMC, multiple attempts were made to transfer the Veteran to a VA medical facility for further care and treatment, but were unsuccessful due to bed availability.

Additional records are needed to substantiate the assertion that CRMC attempted to transfer the Veteran to a VA facility.  The Veteran must be requested to sign any necessary releases to obtain documentation of those attempts, if such documentation exists.

Further, the VA Medical Center, on remand, should obtain relevant bed availability records and make a finding of fact regarding the status of bed availability for the entire period on appeal - January 17, 2010 through February 11, 2010; those findings will assist in the determination of whether any beds were available at any time during which the Veteran might have been stable for transfer to a VA facility.

Finally, VA must obtain a medical opinion addressing when the Veteran could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA had an agreement with to furnish health care services for the Veteran) at any point during his hospitalization between January 17, 2010 and February 11, 2010.  See 38 C.F.R. § 17.1005 (b) (2013).  

The Statement of the Case asserts that the Veteran was stable for transfer on January 16, 2010, based on a review by the VA Medical Center of the clinical documentation.  

Per a January 16, 2010 physical examination report, the Veteran was actually admitted to the intensive care unit on that day, with reference to an undetermined level of stability necessitating additional monitoring.

According to an April 2010 opinion from Dr. J.B.S., the Veteran was not transferred to a VA facility prior to his January 21. 2010 bypass surgery, as that was thought to be an unnecessary risk given the status of his heart disease.  That physician also documented the Veteran's post-surgery pneumonia that required additional hospitalization through February 11, 2010.

The Board finds that an additional medical opinion is needed to determine at what point(s) during his treatment the Veteran was stable for transfer.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

The requested opinion must address all possible dates of transfer based on stability, as the evidence of record suggests that, at least at certain times during the hospitalization, the VA hospital did not have sufficient bed space to take the Veteran's transfer.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should appropriate steps to contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to obtain copies of treatment records from the CRMC not already of record that demonstrate or tend to show that attempts were made to transfer him to a VA facility at any point during his hospitalization from January 17, 2010 through February 11, 2010.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for review.

2.  The VA Medical Center also must associate with the claims file all records showing hospital bed availability during the period of January 17, 2010 through February 11, 2010.  

Thereafter, the VA Medical Center must make a finding of fact identifying any date the facility would have been able to accept the Veteran's transfer (and provide all subsequent necessary treatment).  

3.  An opinion then should be obtained from a VA physician addressing the Veteran's medical stability for transfer during the period of January 17, 2010 through February 11, 2010.  The physician must review the claims file and this remand, and indicate in the ensuing report that such a review occurred.  

The physician must thereafter address the following:

(a) Was the Veteran stable for transfer to a VA medical facility at any point between January 17, 2010 and February 11, 2011?

(b) If the answer to (a) is "yes", the physician must identify the date upon which the Veteran was sufficiently stable for transfer?

The physician must provide a complete rationale for any opinions provided.  If any requested opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

4.  The agency of original jurisdiction then should review the report to ensure that it is in complete compliance with the directives of this REMAND.  The VA Medical Center must ensure that the examiner documented consideration of any relevant documents in Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures.  

5.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


